t c memo united_states tax_court william b berry and marjorie s berry petitioners v commissioner of internal revenue respondent docket no filed date marcia allen broughton for petitioners julia l wahl for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge daniel j dinan pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure - - and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dinan special_trial_judge respondent determined that petitioners are not entitled to an abatement of interest on federal income taxes for the period date through date relating to their through and through taxable years the only issue for decision is whether respondent abused his discretion in failing to abate the assessment of interest background some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference on the date the petition was filed in this case petitioners resided in vero beach florida and neither petitioner had an individual net_worth exceeding dollar_figure million in the years through petitioners invested a total of dollar_figure in a limited_partnership known as green leasing associates green leasing was organized and marketed by kent klineman or an affiliated entity and by cigna securities a division of connecticut general life_insurance co green leasing was one of four partnerships which made up another partnership known as madison leasing these partnerships had over partners in total petitioners were notified by respondent on date that an examination of green leasing was underway with respect to taxable_year from date through date petitioners received several items of correspondence from cigna explaining the status of respondent’s ongoing examination of green leasing and the other partnerships this correspondence incorporated analysis by the accounting firm coopers lybrand the first letter petitioners received dated date described a worst case outcome to settlement negotiations the letter specifically stated that negotiations were ongoing and that petitioners should not expect any eventual settlement offer to contain the same terms petitioners filed amended federal_income_tax returns for the taxable years through in date and for the taxable years and in date they paid the additional tax and interest shown thereon at the time they filed the amended returns the irs processed the amended returns reporting tax due through and assessed the reported tax the irs did not process those showing refunds through because of the unresolved issues relating to madison leasing petitioners filed the amended returns partially in response to this court’s opinion in 94_tc_439 - - the correspondence from cigna which petitioners received after filing the amended returns contained information regarding the ongoing negotiations in addition the correspondence contained language implying that a settlement was currently available and that individual partners had begun entering into final settlements with the irs one such letter dated date stated the number of inquiries directed to the irs regarding settlement sent pursuant to an earlier letter from cigna has prompted the irs to request that we clarify what the partners view as the limitations of their involvement in individual cases essentially investors are requested to contact the irs by mail only after they have made the decision to pursue the proposed settlement those who do not have a docketed_case may either wait for the local irs service_center to contact them with the settlement offer or simply file amended tax returns which reflect the terms of the settlement however the letters also stated that the irs was dealing first with those cases which had been docketed in this court followed by those which had not those involving later tax years as of date investors were informed that settlement offers for nondocketed cases should be communicated within the next few months petitioners did not have a case docketed in this court because no offer had been made directly to petitioners by the irs petitioners’ accountant william j quinn ii wrote to the irs on date and again on date requesting a copy of the settlement offer which he had learned about through the correspondence from cigna petitioners received no immediate response a letter dated date from coopers lybrand to a cigna vice president states that settlements were still being entered into between the irs and taxpayers with docketed cases the irs revenue_agent assigned to audit madison leasing for the taxable years through completed his examination with respect to the first year on date and with respect to the final year on date on date a proposed notice of final_partnership_administrative_adjustment fpaa pertaining to madison leasing for taxable years through was completed and submitted for approval to irs regional_counsel the finalized fpaa was issued on date on date a petition was filed in this court seeking review of respondent’s determinations made in the fpaa a decision was entered in that case by the court upon respondent’s motion on date the madison leasing examination was assigned to appeals officer marco minervini in date at that time mr minervini was instructed to offer a settlement to the partners of four partnerships making up madison leasing including green leasing in addition to madison leasing mr minervini was working on other klineman-related partnerships which altogether comprised more than big_number individual partners over the ensuing months mr minervini worked on the settlement package fairly -- - steadily coordinating with irs officials and counsel and with representatives of the partnerships he was instructed to begin extending the settlement offer to individual partners in date petitioners----along with other partners of green leasing--- were sent a letter from the irs dated date extending the final settlement offer petitioners accepted this offer by letter dated date the irs then sent petitioners an initial proposed closing_agreement on date incorporating the terms of the settlement offer a revised closing agreement---resulting from changes made because of taxpayer inquiries----followed from the irs on date this revised agreement was executed by petitioners on date and for respondent on date thereafter also in date the irs in new york transmitted the executed closing_agreement to the atlanta service center--the irs service_center covering petitioners at that time--for determination of petitioners’ tax_liabilities resulting from the execution of the agreement after the closing_agreement was transmitted to atlanta negotiations began between the irs and petitioners the irs sent petitioners initial calculations of their tax_liabilities on or around date thereafter petitioners’ accountant sent the irs his own proposals questions and objections to the - changes being asserted with respect to most of the taxable years under examination the correct_tax liabilities for all of the years were contained in final determinations sent on or before date although the terms of the settlement remained substantially the same as those communicated to petitioners in the overall correct_tax liability was in an amount greater than mr quinn had anticipated on the basis of his understanding of those terms at that time before resolution of the issues with respect to all the years involved in the settlement the irs began to collect assessed tax_liabilities on date the irs levied upon petitioners’ bank account in connection with taxable years and the levy was not for the correct amounts of tax ultimately determined for those years on date the irs notified petitioners that it intended to levy to collect tax owed for the amount stated in this notice also was not the amount ultimately determined to be due for that year petitioners requested an abatement of interest accruing from date through date with respect to underlying deficiencies for tax years through and through respondent made a final_determination that this was an amended request for abatement according to the stipulation of facts petitioners filed an initial request continued --- - petitioners were not entitled to the abatement of interest providing the following rationale we did not find any errors or delays relating to the performance of ministerial acts which merit abatement of interest for the period from date to date a ministerial_act as defined in the code and regulations is a procedural or mechanical act that occurs during the processing of a taxpayer’s case and does not involve the exercise of judgement or discretion discussion pursuant to sec_6404 as it applies in this case the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service irs in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act an error or delay is taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment sec_6404 continued that differed from the amended request the former is not in the record and it is unclear what the exact differences are respondent’s final_determination appears to relate to the terms of the amended request and petitioners refer to the same in their petition - in sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to unreasonable errors or delays resulting from managerial acts as well as from ministerial acts this amendment applies to interest accruing with respect to deficiencies or payments for tax years beginning after date id sec_301 c 112_tc_19 n the amendment is therefore inapplicable in this case petitioners assume in their brief that the amendment permits abatement for managerial acts which occur after date this assumption is incorrect the triggering date for the applicability of the amendment is the taxable_year of the underlying deficiency or payment not the date of the managerial act the department of the treasury has interpreted a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date the final regulations under sec_6404 contain the same definition of a ministerial_act as the temporary regulations sec_301_6404-2 b proced admin regs however the final regulations do not apply in this case because they apply only to continued -- - even where errors or delays are present the decision to abate interest remains discretionary sec_6404 this court may order an abatement only where the commissioner’s failure to abate interest was an abuse of that discretion sec_6404 the commissioner’s exercise of discretion is entitled to due deference in order to prevail the taxpayer must demonstrate that in not abating interest the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite we note at the outset that petitioners’ arguments are fundamentally flawed because they fail to assert any correlation between an error or delay in the performance of a ministerial_act by respondent and a specific period of time over which interest should be abated as a result of that error or delay sucha correlation is required for abatement under sec_6404 donovan v commissioner tcmemo_2000_220 it is clear from the record that petitioners are seeking an abatement of interest not because of any specific ministerial_act but merely because they are dissatisfied with the amount of time it took to resolve their case in fact petitioners stated in the abatement request submitted to the irs that they chose date as the continued interest accruing with respect to deficiencies or payments for taxable years beginning after date id par d beginning date for abatement because petitioners found that the years and months prior to that date was a reasonable_time for audit and settlement petitioners’ primary argument is that respondent abused his discretion because he failed to adequately explain his use of discretion in the final_determination or during trial petitioners rely heavily upon the case of jacobs v commissioner tcmemo_2000_123 in this argument specifically petitioners emphasize our holding with respect to the commissioner’s refusal to abate interest for portions of the period date through date this was a period for which the record provided few details concerning the actions of the irs furthermore the final_determination letters issued to the taxpayers had cursorily concluded we did not find any errors or delays that merit abatement of interest in our review of available records and other information noting that the commissioner is best able to know what actions were taken by irs officers and employees we concluded that in regard to those specific periods for which he failed to explain the basis of his refusal to abate interest the refusal was an abuse_of_discretion we agree with petitioners that as was the case in jacobs the language in the determination_letter was rather cursory and possibly left out many details concerning respondent’s inquiry and decision not to abate the interest ’ however unlike the situation in jacobs we need not merely speculate what happened during the relevant period between date and date the record sufficiently supports respondent’s determination that there were no ministerial acts which caused errors or delays the record reflects steady progress in petitioners’ case from audit through final settlement petitioners argue that respondent abused his discretion because he has failed to show that the length of time it took to settle petitioners’ case was due to anything but ministerial errors or delays petitioners again rely on jacobs in this argument contending that respondent has failed to show that an irs employee exercised judgment or discretion in a responding to partners’ requests for settlement and b prioritizing or organizing the related partnership cases although petitioners requested from respondent an abatement of interest accruing from date through date the only specific subset of time in respect of which petitioners request in their brief that we find an abuse_of_discretion was the period from through we assume the language was more informative in that the determination_letter in the present case specifically stated that no errors or delays relating to the performance of ministerial acts could be found for the period in question and it proceeded to define the term ministerial_act in accordance with the applicable regulation petitioners are referring to the period from date through date the irs auditor completed his work with respect to madison leasing on date but the proposed fpaa for madison leassing was not submitted for approval until date initially we note that we cannot find an abuse_of_discretion in respondent’s failure to abate interest for any period before date because petitioners did not request that respondent exercise his discretion and abate interest accruing before that date as for the remainder of this period it is clear from the letters which petitioners received from cigna that during this time the irs was working on resolving cases involving madison leasing and the related partnerships the letters which petitioners were receiving at least as late as date indicate that current progress was being made toward settling docketed cases and beginning work on settlements for nondocketed cases in addition the date letter from coopers lybrand to cigna indicates progress on the settlements was ongoing thus even for this period the evidence in the record shows continuing progress finally petitioners point to three specific causes of delay though without correlating the causes with any specific timeframe for abatement first petitioners argue that delays were caused by the irs’s refusal to provide the settlement offer when petitioners initially requested it as noted above a ministerial_act must involve an act that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs supra it is clear that a decision to not extend a settlement offer to petitioners at a particular stage of an ongoing examination involving the returns of as many as partners was not a ministerial_act the irs was far from completing the prerequisite acts in late and early when petitioners requested a settlement second petitioners argue that delays were caused by respondent’s failure to process the amended returns which showed refunds there was no ministerial error in this situation either because employees of the irs exercised discretion in not processing all of petitioners’ amended returns they assessed the taxes shown as due on the returns see sec_6201 and they did not process those returns showing refunds because the taxable years in issue were subject_to an ongoing examination at the partnership level finally petitioners argue that delays were caused by respondent’s failure to use the most current and accurate information in making final settlement calculations petitioners argue that this failure was due to a an irs employee marilyn parsonson writing reports indicating the amount of tax due on -- - the basis of what she knew to be incomplete information regarding the taxable_year and b irs employees’ not using the information provided on the unprocessed amended returns it is clear from the record that although ms parsonson was initially unable to obtain the information from irs records she used information later obtained from petitioners or their accountant in making her settlement computations as for the amended returns we have already noted that the delay in processing them was not due to any error or delay in performing a ministerial_act but to the ongoing partnership examination accordingly we find no abuse_of_discretion in respondent’s failure to abate interest in this case to reflect the foregoing decision will be entered for respondent
